--------------------------------------------------------------------------------


Exhibit 10.1


SETTLEMENT AGREEMENT


This Settlement Agreement is entered into by and between the Objecting Party
Entities, the Laurus Entities, the Houston Debtors, and the Committee, (all as
separately defined below) (collectively, the “Parties,” and each a “Party”) who,
by so executing this Settlement Agreement, respectively agree to be bound by
each of its terms, conditions and obligations as of the Effective Date (as
defined below).


Definitions


Unless the context otherwise requires, capitalized terms within this Settlement
Agreement shall have the meanings assigned to them in this Definitions section.
The meanings shall be equally applicable to both the singular and plural forms
of these terms. The words “herein,” “hereof,” “hereunder” and other words of
similar import refer to the Settlement Agreement as a whole and not to any
particular section, subsection or clause contained in the Settlement Agreement
unless the context requires otherwise. Whenever it appears appropriate from the
context, each term stated in the masculine, feminine or neuter gender include
the masculine, feminine and neuter.



1.  
“Adkins Hill Property Lease” means the Real Property Lease Agreement dated
August 24, 2006 between Adkins Hill Property, LLC and Blast Energy Services,
Inc. with respect to Tracts 14 and 15.

2.  
“Affiliates” means, with respect to each entity, such entity’s current and
former officers, directors, managers, members, shareholders, accountants,
agents, appraisers, attorneys, employees or consultants in their capacity as
such.

3.  
“Amended Bid Procedures Order” means the order entered by the Bankruptcy Court
on March 16, 2007 [Docket No. 194].

4.  
“Bankruptcy Court” means the United States Bankruptcy Court for the Southern
District of Texas, Houston Division.

5.  
“Bid Procedures Order” means the order entered by the Bankruptcy Court on
February 2, 2007 [Docket No. 69] establishing certain bidding procedures in
connection with the Sale Motion.

6.  
“Boom” means Boom Drilling, LLC or the Boom entity(ies) that is or will take
title to the assets being sold pursuant to the Sale Motion.

7.  
“Committee” means the official committee of unsecured creditors appointed in the
Houston Debtors’ bankruptcy cases.

8.  
“Effective Date” means the date upon which all of the following conditions are
first satisfied: (i) the Bankruptcy Court enters an order or orders (a)
approving the Sale Motion; (b) approving this Settlement Agreement; (c)
dismissing the Oklahoma Bankruptcy Cases that are currently pending in the
Bankruptcy Court; and (d) vacating the Venue-Transfer Order and the findings and
conclusions entered in connection therewith and causing the docket to reflect
such vacation; and (ii) the sale to Laurus or its designee closes.

9.  
“Hallwood” means Hallwood Petroleum, L.L.C. and Hallwood Energy, L.P.

10.  
“Houston Debtors” means Blast Energy Services, Inc. and Eagle Domestic Drilling
Operations, LLC, whose bankruptcy cases are pending in the Bankruptcy Court
under jointly administered case number 07-30424.

11.  
“Laurus” means Laurus Master Fund Ltd.

12.  
“Laurus Entities” means Laurus Master Fund Ltd. and Laurus Capital Management
LLC.

13.  
“New York Nondebtor State Court Action” means the case styled Laurus Master Fund
Ltd. v. Glenn A. Foster et al., Index No. 106000107 in the Supreme Court of the
State of New York, New York County.

14.  
“Objecting Parties” means Thornton Oilfield Holdings LLC, Second Bridge LLC,
Eagle Drilling, LLC, Adkins Hill Property Lot #11 LLC, Adkins Hill Property Lot
#12 LLC, Adkins Hill Property Lot #13 LLC, Adkins Hill Property Lot #14 LLC,
Adkins Hill Property Lot #15 LLC.

15.  
“Objecting Party Entities” means the Objecting Parties, together with Rodney D.
Thornton, individually and in his capacity as Trustee of the Rodney D. Thornton
Revocable Trust; the Rodney D. Thornton Revocable Trust; Richard D. Thornton,
individually and in his capacity as Co-Trustee of the Thornton Family
Irrevocable Trust; the Thornton Family Irrevocable Trust; Adkins Hill Property,
LLC; Dirk O’Hara, individually and in his capacity as a Co-Trustee of the
Thornton Family Irrevocable Trust; Glenn A. Foster, Jr.; Norman Senior Care LLC;
Jeffrey Brown, individually and in his capacity as Trustee of the Thornton
Business Security Trust; the Thornton Business Security Trust; Herman Livesay;
Thornton Construction Company, Inc.; Thornton DRLG; Tom A. Hemry; Tom A. Hemry,
P.C. Attorney at Law; Stanley M. Ward; Ward & Glass, L.L.P.; and Lisa Barnard.

16.  
“Oklahoma Bankruptcy Cases” means the Chapter 11 bankruptcy cases commenced by
the Oklahoma Debtors in the United States Bankruptcy Court for the Western
District of Oklahoma and assigned Case Numbers 07-10735 and 07-10755 and
currently pending in the Bankruptcy Court as Case Numbers 07-32012 and 07-32014.

17.  
“Oklahoma Debtors” means Thornton Oilfield Holdings LLC and Second Bridge LLC,
whose bankruptcy cases are currently pending in the Bankruptcy Court under
bankruptcy case numbers 07-32014 and 07-32012, respectively.

18.  
“Oklahoma Nondebtor State Court Action” means the case styled Eagle Drilling,
LLC et al. v. Laurus Master Fund Ltd., et al., Case No. CJ-2007-587 in the
District Court in and for Cleveland County, Oklahoma, as currently removed to
the United States Bankruptcy Court for the Western District of Oklahoma under
Adversary Proceeding No. 07-01063.

19.  
“Quicksilver” means Quicksilver Resources, Inc.

20.  
“Sale Motion” means the Expedited Motion to Sell Property Free and Clear of
Liens, Claims and Encumbrances and to Permit Credit Bid Pursuant to 11 U.S.C §
363(b), (f), and (k) and to Assume and Assign Certain Executory Contracts
[Docket No. 14], as amended by the Debtors’ Amended Motion to Sell Property Free
and Clear of Liens, Claims and Encumbrances and to Permit Credit Bid Pursuant to
11 U.S.C. § 363(b), (f), and (k) [Docket No. 199].

21.  
“Venue-Transfer Motion” means the motion filed by Laurus on March 19, 2007
[Docket No. 201], seeking to transfer the Oklahoma Bankruptcy Cases to the
Bankruptcy Court.

22.  
“Venue-Transfer Order” means the order of the Bankruptcy Court entered on March
26, 2007 [Case No. 07-30424, Docket No. 243; Case No. 07-32014, Docket No. 4;
Case No. 07-32012, Docket No. 5], granting the Venue-Transfer Motion and any
findings and conclusions associated therewith, as well as the related Orders for
Transfer entered by the United States Bankruptcy Court for the Western District
of Oklahoma on March 29, 2007.

Recitals

1.  
On January 19, 2007, the Houston Debtors each filed a voluntary petition for
Chapter 11 relief in the Bankruptcy Court.

2.  
On January 22, 2007, the Houston Debtors filed their Sale Motion, seeking to
sell substantially all of their assets to Laurus, and their Bid Procedures
Motion, seeking to establish certain procedures in connection with the sale.

3.  
On February 1, 2007, the Committee was appointed by the United States Trustee
for the Southern District of Texas [Docket No. 61].

4.  
On February 2, 2007, the Court entered the Bid Procedures Order, and on March
16, 2007, upon motion by the Debtors and Laurus, the Court entered the Amended
Bid Procedures Order.

5.  
On March 14 and 15, 2007, the Oklahoma Debtors filed voluntary petitions for
Chapter 11 relief in the United States Bankruptcy Court for the Western District
of Oklahoma.

6.  
On March 19, 2007, Laurus filed its Venue-Transfer Motion.

7.  
On March 26, 2007, the Bankruptcy Court made findings of fact and conclusions of
law on the record in connection with the Venue-Transfer Motion, and on that same
date the Bankruptcy Court entered the Venue-Transfer Order. The Oklahoma
Bankruptcy Cases subsequently were transferred to the Bankruptcy Court.

8.  
The Objecting Parties have objected to the Sale Motion and the Amended Bid
Procedures Order, asserting—among other things—that the Bankruptcy Court cannot
authorize the sale of certain property asserted to be owned by certain parties
other than the Houston Debtors. The Houston Debtors have contested the Objecting
Parties’ assertion of ownership.

9.  
Second Bridge has asserted liens on certain property owned by the Houston
Debtors and has asserted that such liens prime the liens of Laurus. Laurus, the
Houston Debtors, and the Committee, on the other hand, assert that (a) Second
Bridge does not have valid liens, (b) if Second Bridge does have valid liens,
such liens are primed by the liens of Laurus; and (c) Second Bridge’s liens
should be avoided.

10.  
The Objecting Parties have asserted that the Bankruptcy Court does not have the
power and authority to “estimate” ownership of property or “estimate” Second
Bridge’s secured claim. The Houston Debtors, the Committee, and Laurus all
contest the Objecting Parties’ assertions.

11.  
Litigation related to the foregoing lien and ownership issues is pending in the
Houston Debtors’ bankruptcy cases under Case No. 07-30424 (including the Houston
Debtors’ Expedited Motion to Determine Status of Secured Claim Pursuant to 11
U.S.C. § 506(a) and (d) [Docket No. 287]), as well as in Adversary Proceeding
Numbers 07-3102 and 07-3025.

12.  
The Houston Debtors the Committee and the Laurus Entities have threatened to
bring other claims and causes of action against the Objecting Parties and
certain of the Objecting Party Entities.

13.  
On or about April 4, 2007, certain parties who are neither Houston Debtors nor
Oklahoma Debtors filed the Oklahoma Nondebtor State Court Action against the
Laurus Entities and others.

14.  
On or about April 23, 2007, the Laurus Entities filed a Notice of Removal of the
Oklahoma Nondebtor State Court Action. The Oklahoma Nondebtor State Court
Action, as removed, currently is pending before the United States Bankruptcy
Court for the Western District of Oklahoma as Adversary Proceeding No. 07-01063.

15.  
On or about May 3, 2007, the Laurus Entities filed their New York Nondebtor
State Court Action against certain parties who are neither Houston Debtors nor
Oklahoma Debtors.

16.  
The Parties have engaged in extensive negotiations in an effort to settle their
respective disputes. The Parties now wish to seek approval of their settlement,
under the terms and conditions set forth in this Agreement.

17.  
In consideration of the promises, covenants and representations set forth
herein, the sufficiency of which is hereby acknowledged and confessed, the
Parties hereby expressly agree as follows:

Terms of Settlement

1.  
On the Effective Date, the Laurus Entities shall pay to Second Bridge LLC the
sum of $1.8 million by wire transfer of immediately available funds in
accordance with the following wire instructions:

Wire to Bank of Oklahoma, Second Bridge LLC - Account No. 209909693, Routing No.
103900036

2.  
The Objecting Parties shall support the Sale Motion and will not object to the
provisions of the order (the “Sale Order”) related to the sale of assets to
Laurus and/or to Boom’s taking title to any assets; the Objecting Parties shall
have an opportunity to review and approve the form of order. The Objecting Party
Entities agree (but do not represent or warrant), to the extent of any interest
such Objecting Party Entity maintains, that the sale of the assets by the
Houston Debtors shall provide for good, clear, and marketable title free and
clear of liens, claims, and encumbrances.

3.  
The Houston Debtors, the Oklahoma Debtors, the Laurus Entities, and the
Committee shall jointly move for and support without condition—

a.  
dismissal of the Oklahoma Debtors’ bankruptcy cases, and this motion shall be
heard in conjunction with and as part of the Sale Motion.

b.  
vacation of the Venue-Transfer Order; such vacation shall include terms that
render all findings of fact and conclusion of law entered in connection
therewith or read into the record as null and void and of no effect; such
vacation shall also remove the “hot link” to the Venue-Transfer Order on the
docket of the Houston Debtors’ bankruptcy cases.

4.  
Mutual Releases / Waivers

a.  
On the Effective Date, the Houston Debtors and their respective bankruptcy
estates, the Committee, and the Laurus Entities (together, the “Sale
Proponents”), for themselves and their respective successors and assigns, hereby
waive, release and forever discharge the Objecting Party Entities and each of
their respective Affiliates from any and all claims, obligations, demands,
actions, causes of action and liabilities, of whatsoever kind and nature,
character and description, whether in law or equity, whether sounding in tort,
contract, quantum meruit, an avoidance cause of action under 11 U.S.C. Sections
544, 545, 547, 548, 550 or 553, a turnover cause of action under 11 U.S.C.
Section 542, or under other applicable law, whether known or unknown, and
whether anticipated or unanticipated, that the Sale Proponents and their
successors and assigns ever had or now have against the Objecting Party Entities
or their respective Affiliates; provided, however, that the Sale Proponents do
not hereby waive, release or discharge the Objecting Party Entities from any of
their obligations, representations or warranties under this Settlement Agreement
or the Sale Order.

b.  
Concurrently with receipt of the $1.8 million described in paragraph 1 above,
the Objecting Party Entities, for themselves and their respective successors and
assigns, hereby waive, release and forever discharge the Sale Proponents, United
Security of Norman, Inc. and each of their respective Affiliates from any and
all claims, obligations, demands, actions, causes of action and liabilities, of
whatsoever kind and nature, character and description, whether in law or equity,
whether sounding in tort, contract, quantum meruit, an avoidance cause of action
under 11 U.S.C. Sections 544, 545, 547, 548, 549, 550 or 553, a turnover cause
of action under 11 U.S.C. Section 542, or under other applicable law, whether
known or unknown, and whether anticipated or unanticipated, that the Objecting
Party Entities and their successors and assigns ever had or now have against the
Sale Proponents or their respective Affiliates; provided, however, that the
Objecting Party Entities do not hereby waive, release or discharge the Sale
Proponents from any of their obligations, representations or warranties under
this Settlement Agreement. Subject to the terms of paragraphs 6 and 27 below,
nothing herein shall discharge or impair the rights of any Objecting Party
Entities in respect of its shareholder rights in any shares of the Houston
Debtors.

c.  
Notwithstanding anything in this paragraph 4, the Houston Debtors and their
estates are not releasing the officers and directors, past or present, exclusive
of the Objecting Party Entities, of the Houston Debtors.

d.  
After the receipt of the $1.8 million referenced in paragraph 1 above, upon the
receipt by the Objecting Party Entities of a release, in the nature of the
releases given above, from Boom, Boom will be simultaneously released by the
Objecting Party Entities to the same scope and extent.

5.  
The releases in the foregoing paragraph include a release of any and all liens,
claims, and encumbrances on the respective parties’ properties or estates.

6.  
Within two business days of the Effective Date of this Settlement Agreement,
Second Bridge shall physically deliver to Blast all of its common stock of Blast
and the same shall be taken in by Blast and shall become Treasury Stock of
Blast. The Houston Debtors shall pay $900 to Second Bridge on the date of
tender.

7.  
Ownership of Assets (as of the Effective Date)

a.  
East Yard. The Objecting Parties or the Objecting Party Entities or any one or
more of them (as determined in their sole discretion) shall be deemed to be the
owner, and shall receive possession, of all of the 30 items in the East Yard
shown on Exhibit A attached hereto. All other items of personal property on the
East Yard shall be deemed owned by the Houston Debtors and may be sold to Laurus
or its designee. The Objecting Party Entities shall not remove from the East
Yard the 30 items shown on Exhibit A until after Laurus or its designee removes
the other assets thereon. The parties shall segregate the 30 items so as not to
be removed by Laurus or its designee.

b.  
West Yard. The Houston Debtors shall be deemed to be the owner of, and shall
receive possession of, the equipment in the West Yard identified on Exhibit B,
and such equipment shall be sold to Laurus or its designee. All other items of
personal property on the West Yard shall be deemed to owned by the Objecting
Parties, who shall be given or retain possession thereof.




8.  
The Objecting Party Entities shall not enter into any settlement agreement that
requires Rodney Thornton or any corporate designee of the Objecting Parties to
testify voluntarily on behalf of Quicksilver or Hallwood. Nothing in this
provision shall preclude, nor shall it be a violation of this Settlement
Agreement, for Rodney Thornton or any corporate designee of the Objecting
Parties to testify in response to a subpoena or other legal process whereby
he/it is compelled to testify.

9.  
Laurus shall be entitled to be reimbursed from the Houston Debtors the total sum
of $2.1 million (the “Laurus Retained Claim”) and such Laurus Retained Claim
shall be secured and treated in the manner provided for in the Sale Order.

10.  
The Houston Debtors and Laurus shall split the proceeds of the liquidation of
all assets of the Houston Debtors’ estates as provided in the Sale Order.

11.  
The Objecting Party Entities and the Laurus Entities shall promptly dismiss with
prejudice the Oklahoma Nondebtor State Court Action, the New York Nondebtor
State Court Action, and any other litigation pending by, against, or among such
parties (including the litigation described on Attachment 1 hereto), with the
parties thereto to bear their own fees and expenses.

12.  
Subject to the terms of the lease, the Houston Debtors shall pay accrued and
unpaid lease rentals under the Adkins Hill Property Lease through 30 days after
entry of the order approving this Settlement Agreement.

13.  
Only upon the transfer of the assets acquired from the Houston Debtors, Boom
shall have 30 days (weather permitting) to remove the assets to which it is
taking title from the East Yard and the West Yard. If said property is not
removed within said 30 days, Boom shall be responsible for the payment of rent
at the current contract rate of $7500 per month. The Houston Debtors shall keep
the Adkins Hill Property Lease in place and shall not reject the lease until all
such assets are removed. Such assets shall be removed no later than June 15,
2007 (weather permitting).

14.  
The Houston Debtors shall assume and continue to abide by any environmental
remediation obligations imposed by governmental authorities.

15.  
The Houston Debtors shall remove from the East Yard the broken derrick formerly
associated with Rig #12 within 30 days after entry of the order approving this
Settlement Agreement and the sale order, and such property shall not be part of
the assets sold. A picture of the derrick is attached hereto as Exhibit C.

16.  
Orders approving this Settlement Agreement, the Motion to Vacate the
Venue-Transfer Order, Dismissing the cases of the Oklahoma Debtors, and the Sale
Motion shall be entered simultaneously.

17.  
If the Effective Date does not occur, this Settlement Agreement shall be null
and void.

18.  
No Admissions. The Parties understand and acknowledge that this Agreement is in
compromise of disputed claims and defenses. Accordingly, neither this Agreement,
nor any of its provisions, shall constitute, or be deemed or construed as, an
admission of any liability on any of the claims referenced herein, the viability
of any defenses to such claims, or otherwise.

19.  
Warranty of Authority. Each of the signatories hereto hereby warrants that (a)
he has the authority to execute this Agreement on behalf of the Party(ies) for
whom he is signing; and (b) each Party has not assigned or otherwise transferred
the claims being released herein and each such Party is the owner thereof and
has full authority to settle and release those claims.

20.  
Entire Agreement. This Agreement is the complete and final agreement of the
Parties as to all of the matters set forth herein, and supersedes all previous
and contemporaneous agreements, promises, covenants, negotiations, discussions,
understandings and representations by and/or between the Parties, all of which
have become merged and integrated into this Agreement. The Parties hereby
acknowledge that there are no other written or oral agreements between them
concerning the matters set forth in this Agreement.

21.  
Terms Understood. Each Party represents that prior to the execution of this
Agreement by its duly-authorized representative, such Party was fully informed
of its terms, contents, conditions and effects, and that such Party had the
benefit and advice of counsel of his/her/its own choosing in entering into this
Agreement. Each Party further represents that he/she/it relied solely and
exclusively on his/her/its own judgment and the advice of his/her/its own
counsel in entering into this Agreement. The Parties agree that the terms and
language of this Settlement Agreement were the result of negotiations among them
and, as a result, there shall be no presumption that any ambiguities shall be
resolved against any Party. Any controversy over construction of the Settlement
Agreement shall be decided without regard to events of authorship or
negotiation.

22.  
Governing Law and Exclusive Jurisdiction. This Agreement shall be governed by
and interpreted pursuant to the laws of the State of Texas. The Bankruptcy Court
shall have exclusive jurisdiction to resolve disputes that arise under or on
account of this Settlement Agreement.

23.  
Modifications. This Agreement shall not be modified except by an instrument in
writing signed by all of the Parties.

24.  
Counterparts. The Parties may execute this Agreement in multiple counterparts,
each of which shall be deemed an original, and all of which, when taken
together, shall constitute but one and the same instrument. The facsimile of an
originally-signed signature page shall serve as, and constitute, an
originally-executed copy of such signature page.

25.  
Representation re: Entities. Each Objecting Party Entity and Objecting Party
represents and warrants to all the Parties that no person or entity related to
or affiliated with the Objecting Party Entities and the Objecting Parties, other
than the Objecting Party Entities and the Objecting Parties themselves, holds
claims against or interests in (a) the Houston Debtors or (b) the Laurus
Entities and the Laurus Entities’ Affiliates.

26.  
No Purchase. Each Objecting Party Entity and Objecting Party covenants and
agrees that it will not purchase or acquire claims against the Houston Debtors
or purchase or acquire additional shares of capital stock of the Houston
Debtors. The agreement contained in this paragraph 26 shall expire upon the
effective date of any plan of reorganization confirmed in the Chapter 11
bankruptcy cases of the Houston Debtors or upon the conversion of the Chapter 11
bankruptcy cases of the Houston Debtors to cases under Chapter 7.

27.  
Voting Provision. Prior to the date that the Houston Debtors plan of
reorganization becomes effective, Richard D. Thornton, Herman Livesay, Glenn A.
Foster, Jr., and the Thornton Business Security Trust and their successors,
including successor Trustees, transferees, assigns, and beneficiaries will take
no action to call or support a special shareholder meeting of the Blast
shareholders. Additionally, Richard D. Thornton, Herman Livesay, Glenn A.
Foster, Jr., and the Thornton Business Security Trust and their successors,
including successor Trustees, transferees, assigns, and beneficiaries will not
vote their shares prior to the effective date of the Houston Debtors plan of
reorganization; provided, however, that any of them will be entitled to vote
their shares on a matter requiring shareholder vote called by a third party
shareholder, except with respect to removal of the members of the board of
directors or corporate officers as to which they will not be entitled to vote.

In the event that the above referenced effective date does not occur by May 10,
2008, the voting restrictions provided for herein will be of no further force
and effect. Unless the sale of Blast stock by the parties referenced in this
paragraph 27 would result in a reduction or loss of net operating loss carry
forward benefits (“NOL Benefits”) Blast will authorize any proposed sale of
Blast stock by any of the parties identified in this paragraph 27 which sale
complies with applicable law, and Blast will not take action to impede any such
sale. The Parties agree that if such a sale would result in a reduction or loss
of NOL Benefits, such sale will not be made. Nothing in this paragraph 27 shall
limit the right of any Blast shareholder to vote in connection with a plan of
reorganization in the Blast bankruptcy case.


AGREED TO AND ACCEPTED:


BLAST ENERGY SERVICES, INC.
By: /s/ John O’Keefe   
Name: John O’Keefe    
Title:  CEO     
Date: 5/11/07    


EAGLE DOMESTIC DRILLING OPERATIONS LLC
By: /s/ David M. Adams   
Name: David M. Adams   
Title:  President    
Date: 5/11/07    


LAURUS MASTER FUND, LTD.
By: /s/ David Grin    
Name: David Grin    
Title:  Director    
Date: 5/11/07    


LAURUS CAPITAL MANAGEMENT LLC
By: /s/ David Grin    
Name: David Grin    
Title:  Principal    
Date: 5/11/07    

 
 

--------------------------------------------------------------------------------

 



THE OFFICIAL COMMITTEE OF UNSECURED CREDITORS
By: /s/ S. Margie Venus   
Name: S. Margie Venus   
Title:  Counsel    
Date: 5/11/07    


SECOND BRIDGE LLC
By: /s/ Rodney Thornton   
Name: Rodney Thornton   
Title:  Manager    
Date: 5/11/07     


THORNTON OILFIELD HOLDINGS LLC
By: /s/ Rodney Thornton   
Name: Rodney Thornton   
Title:  Manager    
Date: 5/11/07    


EAGLE DRILLING LLC
By: /s/ Rodney D. Thornton  
Name: Rodney D. Thornton   
Title:  Manager    
Date: 5/11/07    


RODNEY D. THORNTON
By: /s/ Rodney D. Thornton  
Date: 5/11/07     


RODNEY D. THORNTON, IN HIS CAPACITY AS TRUSTEE OF THE RODNEY D. THORNTON
REVOCABLE TRUST
By: /s/ Rodney D. Thornton  
Date: 5/11/07    


 
 

--------------------------------------------------------------------------------

 
 
THE RODNEY D. THORNTON REVOCABLE TRUST
By: /s/ Rodney D. Thornton  
Name: Rodney D. Thornton   
Title:  Trustee     
Date: 5/11/07     


RICHARD D. THORNTON
By: /s/ Richard D. Thornton  
Date:  5-11-07    


RICHARD D. THORNTON, IN HIS CAPACITY AS CO-TRUSTEE OF THE THORNTON FAMILY
IRREVOCABLE TRUST
By: /s/ Richard D. Thornton, Trustee 
Date: 5/-11-07    


THE THORNTON FAMILY IRREVOCABLE TRUST
By: /s/ Dirk O’Hara   
Name: Dirk O’Hara    
Title:  Trustee     
Date: 5/11/07    


ADKINS HILL PROPERTY, LLC
By: /s/ Rodney Thornton  
Name: Rodney Thornton   
Title:  Manager    
Date: 5/11/07    


ADKINS HILL PROPERTY LOT #11 LLC
By: /s/ Rodney Thornton   
Name: Rodney Thornton   
Title:  Manager    
Date: 5/11/07    


 
 

--------------------------------------------------------------------------------

 


ADKINS HILL PROPERTY LOT #12 LLC
By: /s/ Rodney Thornton   
Name: Rodney Thornton   
Title:  Manager    
Date: 5/11/07    


ADKINS HILL PROPERTY LOT #13 LLC
By: /s/ Rodney Thornton   
Name: Rodney Thornton   
Title:  Manager    
Date: 5/11/07    


ADKINS HILL PROPERTY LOT #14 LLC
By: /s/ Rodney Thornton   
Name: Rodney Thornton   
Title:  Manager    
Date: 5/11/07    


ADKINS HILL PROPERTY LOT #15 LLC
By: /s/ Rodney Thornton   
Name: Rodney Thornton   
Title:  Manager    
Date: 5/11/07    


DIRK O’HARA, INDIVIDUALLY
By: /s/ Dirk O’Hara   
Date: 5/11/07    


DIRK O’HARA, IN HIS CAPACITY AS CO-TRUSTEE OF THE THORNTON FAMILY IRREVOCABLE
TRUST
By: /s/ Dirk O’Hara   
Date: 5/11/07    


 
 

--------------------------------------------------------------------------------

 


GLENN A. FOSTER, JR.
By: /s/ Glenn A. Foster, Jr.  
Date: 5/11/07    


NORMAN SENIOR CARE LLC
By: /s/ Dirk O’Hara   
Name: Dirk O’Hara    
Title:  Managing Member   
Date: 5/11/07    


JEFFREY BROWN
By: /s/ Jeffrey Brown    
Date: 5/11/07    


JEFFREY BROWN, IN HIS CAPACITY AS TRUSTEE OF THE THORNTON BUSINESS SECURITY
TRUST
By: /s/ Jeffrey Brown    
Date: 5/11/07    


THORNTON BUSINESS SECURITY TRUST
By: /s/ Jeffrey Brown   
Name: Jeffrey Brown    
Title:  Trustee     
Date: 5/11/07    


HERMAN LIVESAY
By: /s/ Herman Livesay   
Date: 5/11/07    


THORNTON CONSTRUCTION COMPANY, INC.
By: /s/ Rodney Thornton   
Name: Rodney Thornton   
Title:  President    
Date: 5/11/07    


 
 

--------------------------------------------------------------------------------

 
 
THORNTON DRLG [this entity does not legally exist]
By: /s/ Rodney Thornton   
Name: Rodney Thornton   
Title:  Manager    
Date: 5/11/07    


TOM A. HEMRY
By: /s/ Tom A. Hemry   
Date: 5/11/07    


TOM A. HEMRY, P.C. ATTORNEY AT LAW
By: /s/ Tom A. Hemry   
Name: Tom A. Hemry   
Title:  President    
Date: 5/11/07    


STANLEY M. WARD
By: /s/ Stanley M. Ward   
Date: 5/11/07    


WARD & GLASS, L.L.P.
By: /s/ Woodrow K. Glass   
Name: Woodrow K. Glass   
Title:  Partner     
Date: 5/11/07    


LISA BARNARD
By: /s/ Lisa Barnard   
Date: 5/11/07     
 
UNITED SECURITY OF NORMAN, INC.
By: /s/ Gerald Stone   
Name: Gerald Stone    
Title:  President    
Date: 5/11/07    













